DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/05/2021 has been entered.
 
Response to Amendment
Applicants’ submission, filed on 12/09/2020, in response to claims 1-11 and 20-26 rejection from the final office action (10/16/2020), by amending claims 1-3 and 20 is entered and will be addressed below. 

Claim Interpretations
The newly added limitations “a first radical gas” and “a second radical gas“ of claim 1, both of the remote plasma unit, are the two feeding gas sources out of the three gases 190A-190C, (or various precursor sources 195A-195E), while Applicants’ Specification describes fluorine, hydrogen, and inert gas, claim 1 does not require these 

“the gas manifold configured to help deliver the second radical gas to an edge of the semiconductor wafer” of claim 1, Applicants’ manifold 150 does not includes structure that specifically concentrate the plasma radical to the edge of the wafer. Therefore, this portion is examined inclusive distribution to both edge and the center area of the wafer.

The “remote plasma unit” in claim 1 is not considered under 35 USC 112f because each does not have functioning language. 

The examiner suggests changing the “remote plasma unit” to “remote plasma”.

The “A semiconductor film pre-clean/etch apparatus comprising” of claim 1, the process performed is an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

The ”at least one of the first layer or the second layer of the coating is formed by atomic layer deposition (ALD)” of claims 1 and 20, “wherein both the first layer and the second layer are formed by ALD” of claims 8 and 25, “wherein the first layer is formed by ALD and the second layer is formed by at least one of: anodization, chemical vapor deposition (CVD), plasma vapor deposition (PVD), plasma spray coating, or plasma electrolytic oxidation (PEO)” of claims 9 and 26 are a product by process claim. See MPEP 2113.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 20-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Firouzdor et al. (US 20150307982, hereafter ‘982). (US 6182603 and 20070190266, hereafter ‘266, are evidenced for the term “manifold”).
‘982 teaches all limitations of:

FIG. 1 is a sectional view of a processing chamber 100 having one or more chamber components that are coated with a thin film protective layer in accordance with embodiments of the present invention ([0018], the claimed “a reaction chamber”);
Examples of chamber components that may include a thin film protective layer include a susceptor 134, a chamber body 105, a showerhead 110, and so on ([0020]), The susceptor 134 holds one or more substrates during processing ([0026], 2nd sentence, the claimed “a wafer holder within the reaction chamber configured to hold a semiconductor wafer”);
 A remote plasma source (RPS) 150 may generate Fluorine radicals (F*) during cleaning ([0024], 3rd sentence), Examples of cleaning gases that may be used to clean deposited materials from the surfaces of chamber components include halogen-containing gases, such as C2F6, SF6, … NF3, CF4, CHF3, CH2F3, F, NF3, … and SiF4, among others ([0025], 3rd sentence, the claimed “a remote plasma unit configured to convert a first gas provided by a first gas source into a first radical gas”);
a first gas inlet coupled to the gas transport path and configured to receive the first gas from the first gas source, wherein the first gas inlet is configured to deliver the first gas downstream of the remote plasma unit”; The fluorine containing gas that feeds into the remote plasma source 150, not shown in Fig. 1, is the claimed “a second gas inlet coupled upstream of the remote plasma unit and configured to provide a second gas to flow through the remote plasma unit wherein the remote plasma unit is configured to activate the second gas to form a second radical gas“; the showerhead 110 is the claimed “a showerhead downstream of the gas transport path for dispersing a gas across the semiconductor wafer; and a gas manifold disposed in the gas transport path between the remote plasma unit and the showerhead”),
Examples of carrier gases include N2, He, Ar, and other gases inert to cleaning gases (e.g., non-reactive gases). In one embodiment, NF3 and Ar are used to perform the plasma cleaning process ([0025], last two sentences, the claimed “the gas manifold configured to help deliver the second radical gas to an edge of the semiconductor wafer”, Note it is well-known inert gas can be converted into plasma, same as Applicants’ “an inert gas to help ignite remote plasma unit 170”, see also inert radical [0079], 5th sentence of ‘982, if Applicants argue that inert radicals is not necessary generated by the remote plasma source 150, it would have been obvious to include inert radicals to expand the apparatus capability. Note the gas from injector 122 
FIGS. 3-5 illustrate cross sectional side views of articles (e.g., chamber components) covered by one or more thin film protective layers. FIG. 3 illustrates a cross sectional side view of one embodiment of an article 300 having a first protective layer 330 and a second protective layer 308. The first protective layer may be SiC, SiN, or another ceramic material. The first protective layer 330 may have been deposited onto the body 305 by a CVD process ([0041]), During processing, the susceptor 200 is coated (along with supported wafers) via an atomic monolayer deposition (ALD) or other CVD process ([0031], 8th sentence, the claimed “wherein at least one of the wafer holder, the reaction chamber, the gas transport path, the showerhead, the gas manifold, or the remote plasma unit comprises a coating with a first layer and a second layer; wherein at least one of the first layer or the second layer of the coating is formed by atomic layer deposition (ALD)”, note coating by ALD is a product by process claim, furthermore, ALD is one type of CVD, coating the stacks of Figs. 4-5 by CVD can be considered as ALD); 
One or more thin film protective layer (e.g., first layer 408 and/or second layer 410) in the thin film protective layer stack 406 may be one of YAG, YAM, EAG or YF3. Additionally, some of the protective layers may include Er2O3, Gd2O3, Gd3Al5O12, or a ceramic compound comprising Y4Al2O9 and a solid-solution of Y2O3--ZrO2. In one 

Claim 20: PLASMA EROSION RESISTANT THIN FILM COATING FOR HIGH TEMPERATURE APPLICATION (title), In the semiconductor industry, devices are fabricated by a number of manufacturing processes producing structures of an ever-decreasing size. Some manufacturing processes such as plasma etch and plasma clean processes expose a substrate to a high-speed stream of plasma to etch or clean the substrate ([0003], the claimed “A semiconductor film pre-clean/etch apparatus comprising”, note the process performed is an intended use of the apparatus): 
FIG. 1 is a sectional view of a processing chamber 100 having one or more chamber components that are coated with a thin film protective layer in accordance with embodiments of the present invention ([0018], the claimed “a reaction chamber”);
Examples of chamber components that may include a thin film protective layer include a susceptor 134, a chamber body 105, a showerhead 110, and so on ([0020]), The susceptor 134 holds one or more substrates during processing ([0026], 2nd sentence, the claimed “a wafer holder within the reaction chamber configured to hold a semiconductor wafer”);
rd sentence), Examples of cleaning gases that may be used to clean deposited materials from the surfaces of chamber components include halogen-containing gases, such as C2F6, SF6, … NF3, CF4, CHF3, CH2F3, F, NF3, … and SiF4, among others ([0025], 3rd sentence, the claimed “a remote plasma unit configured to convert a first gas provided by a first gas source into a radical gas, the remote plasma unit comprising a main body, a gas inlet an RF generator, and a gas outlet”);
A gas panel 152 may provide process and/or cleaning gases to the interior volume 106 through the showerhead 110 via one or more gas delivery lines 138-146 ([0024], the claimed “a gas transport path configured to provide a gas delivery to the reaction chamber and a mixture of at least two gases; and a showerhead for dispersing a gas across the semiconductor wafer”); 
FIGS. 3-5 illustrate cross sectional side views of articles (e.g., chamber components) covered by one or more thin film protective layers. FIG. 3 illustrates a cross sectional side view of one embodiment of an article 300 having a first protective layer 330 and a second protective layer 308. The first protective layer may be SiC, SiN, or another ceramic material. The first protective layer 330 may have been deposited onto the body 305 by a CVD process ([0041]), During processing, the susceptor 200 is coated (along with supported wafers) via an atomic monolayer deposition (ALD) or other CVD process ([0031], 8th sentence, the claimed “wherein the remote plasma unit   comprises a coating with a first layer and a second layer, wherein the coating covers internal walls of the main body; wherein at least one of the first layer or the second layer 
One or more thin film protective layer (e.g., first layer 408 and/or second layer 410) in the thin film protective layer stack 406 may be one of YAG, YAM, EAG or YF3. Additionally, some of the protective layers may include Er2O3, Gd2O3, Gd3Al5O12, or a ceramic compound comprising Y4Al2O9 and a solid-solution of Y2O3--ZrO2. In one embodiment, the same ceramic material is not used for two adjacent thin film protective layers (Fig. 4, [0055]), the layers in the protective layer stack 506 may be alternating layers of two different ceramics  (Fig. 5, [0061], the claimed “and wherein the first layer and the second layer comprise different materials”).

	Claims 2-5, 10, 21-22: a first layer 408 may have a thickness of 3 microns, and a second layer 410 may have a thickness of 3 microns. In another example, first layer 508 may be a YAG layer having a thickness of 2 microns, second layer 510 may be a compound ceramic layer having a thickness of 1 micron, third layer 515 may be a YAG layer having a thickness of 1 micron, and fourth layer 518 may be a compound ceramic layer having a thickness of 1 micron ([0057], the claimed “wherein the first layer is on the showerhead and a thickness of the first layer ranges between: 1-10,000 nm; 10-showerhead and a thickness of the second layer ranges between: 1-10,000 nm; 10-2,500 nm; or 100-500 nm” of claim 3, “wherein the first layer is on the remote plasma unit and a thickness of the first layer ranges between: 1-50,000 nm; 10-25,000 nm; or 100-10,000 nm” of claim 4, “wherein the second layer is on the remote plasma unit and a thickness of the second layer ranges between: 1-50,000 nm; 10-25,000 nm; or 100-10,000 nm” of claim 5, and “wherein the first layer and the second layer form a composite coating on the remote plasma unit” of claim 10, the remote plasma source is connected to the chamber space and is considered as one of a chamber component that has protective layers that is being the “so on” in [0020], “wherein the first layer is on the remote plasma unit and a thickness of the first layer ranges between: 1-50,000 nm” of claim 21, “wherein the second layer is on the remote plasma unit and a thickness of the second layer ranges between: 1-50,000 nm” of claim 22).
	Claims 6-7 and 23-24: One or more thin film protective layer (e.g., first layer 408 and/or second layer 410) in the thin film protective layer stack 406 may be one of YAG, YAM, EAG or YF3. Additionally, some of the protective layers may include Er2O3, Gd2O3, Gd3Al5O12, or a ceramic compound comprising Y4Al2O9 and a solid-solution of Y2O3--ZrO2 ([0055]), the other protective layer is composed of a ceramic that is different than a ceramic of the second protective layer. In one embodiment, the other protective layer is one of Y3Al6O12, Y4Al2O9, Er2O3, Gd2O3, Er3Al6O12, Gd3Al6O12, YF3, or the ceramic compound of Y4Al2O9 and a solid-solution of Y2O3--ZrO2 ([0074], the claimed “wherein the first layer comprises at least one of: aluminum oxide (Al2O3), yttrium oxide (Y2O3), yttrium oxyfluoride (YOxFy), aluminum fluoride (AlF3), scandium 2O3), hafnium oxide (HfO2), lanthanum oxide (La2O3), samarium oxide (Sm2O3), gadolinium oxide (Gd2O3), erbium oxide (Er2O3), zirconium oxide (ZrO2), or cerium oxide (CeO2)” of claim 6 and “wherein the second layer comprises at least one of: aluminum oxide (Al2O3), yttrium oxide (Y2O3), yttrium oxyfluoride (YOxFy), aluminum fluoride (AlF3), scandium oxide (SC2O3), hafnium oxide (HfO2), lanthanum oxide (La2O3), samarium oxide (Sm2O3), gadolinium oxide (Gd2O3), erbium oxide (Er2O3), zirconium oxide (ZrO2), or cerium oxide (CeO2)” of claim 7, “wherein the first layer comprises at least one of: aluminum oxide (Al2O3), yttrium oxide (Y2O3), yttrium fluoride (YF3), yttrium oxyfluoride (YOxFy), aluminum fluoride (AlF3), scandium oxide (SC2O3), hafnium oxide (HfO2), lanthanum oxide (La2O3), samarium oxide (Sm2O3), gadolinium oxide (Gd2O3), erbium oxide (Er2O3), zirconium oxide (ZrO2), or cerium oxide (CeO2)” of claim 23 and “wherein the second layer comprises at least one of: aluminum oxide (Al2O3), yttrium oxide (Y2O3), yttrium fluoride (YF3), yttrium oxyfluoride (YOxFy), aluminum fluoride (AlF3), scandium oxide (SC2O3), hafnium oxide (HfO2), lanthanum oxide (La2O3), samarium oxide (Sm2O3), gadolinium oxide (Gd2O3), erbium oxide (Er2O3), zirconium oxide (ZrO2), or cerium oxide (CeO2)” of claim 24)
	Claims 8 and 25: “wherein both the first layer and the second layer are formed by ALD” is a product by process claim, furthermore, coating the stacks of Figs. 4-5 by CVD can be considered as ALD.
	Claims 9 and 26: The first protective layer may be SiC, SiN, or another ceramic material. The first protective layer 330 may have been deposited onto the body 305 by a CVD process ([0041]), During processing, the susceptor 200 is coated (along with ALD) or other CVD process ([0031], 8th sentence, the claimed “wherein the first layer is formed by ALD”),
The second protective layer 308 may be a ceramic thin film protective layer applied over the first protective layer 330 using IAD ([0042], the claimed “and the second layer is formed by at least one of: anodization, chemical vapor deposition (CVD), plasma vapor deposition (PVD), plasma spray coating, or plasma electrolytic oxidation (PEO)”, note ion assisted deposition is a plasma vapor deposition, note claim 9 is also a product by process claim).
Claim 11: In another example, the layers in the protective layer stack 506 may be alternating layers of two different ceramics ([0061], the claimed “wherein formation of the composite coating is repeated several times on the remote plasma unit”, the remote plasma source is connected to the chamber space and is considered as one of a chamber component that has protective layers that is being the “so on” in [0020]).
Alternatively, claims 1-11 and 20-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘982, in Change et al. (US 20010003015, hereafter ‘015).
In case Applicants argue that the claimed manifold of claims 1 and 20 should include a plate with holes (e.g. a baffle plate) as shown in Applicants’ Fig. 1 and ‘982’s manifold does not have holes. 

‘015 is an analogous art in the field of POST DEPOSITION SURFACE PASSIVATION OF A CHEMICAL VAPOR DEPOSITED FILM (title) a remote plasma 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have includes manifolds 48, 54, and baffle plate 52, as taught by ‘015, to the showerhead 110 of ‘982, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

	Claims 2-11 and 21-26 rejections are discussed above.
Alternatively, claims 1-11 and 20-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘982, in Hirota (US 20160087028, hereafter ‘028).
In case Applicants argue that ‘982 does not explicitly teach one of the layer is form by ALD of claims 1 and 20 or both layer are formed by ALD of claim 8. 

‘028 is an analogous art in the field of SEMICONDUCTOR DEVICE AND METHOD FOR MANUFACTURING SAME (title) two protective films (abstract) including plasma ([0144]). ‘028 teaches that an AZ structure dielectric film (16) comprising a first 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have applied ALD to form two protective films, as taught by ‘028, as the process of forming layers of ‘982, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

	Claims 2-11 and 21-26 rejections are discussed above.
Further alternatively, claims 10-11 and 20-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘982 (optionally with ‘015 and/or ‘028), in view of Fu (US 20070190266, hereafter ‘266).
In case Applicants argue that ‘RPS in ‘982 is not a chamber component as described in “examples of chamber components that may include a thin film protective layer include a susceptor 134, a chamber body 105, a showerhead 110, and so on” ([0020]) and ‘982 does not expressly teach the limitations of:
Claim 10: wherein the first layer and the second layer form a composite coating on the remote plasma unit.

Claim 20: wherein the remote plasma unit (comprises a coating with a first layer and a second layer).

‘266 is an analogous art in the field of Water vapor passivation of a wall facing a plasma (title) for semiconductor ([0003]), A chamber passivation method particularly useful for hydrogen plasma cleaning of low-k dielectrics prior to coating a barrier layer into a via hole with hydrogen radicals are provided from a remote plasma source. For each wafer, the chamber is passivated with water vapor (or other gas even more chemabsorbed on plasma facing walls) passed through the remote plasma source prior to the ignition of the hydrogen plasma. The water vapor is absorbed on walls, such as alumina and quartz parts of the remote plasma source, and forms a protective mono-layer that endures sufficiently long to protect the walls during the generation of the hydrogen plasma. Thereby, the plasma facing walls, particularly of a dielectric such as alumina, are protected from etching (abstract). ‘266 teaches that the plasma pre-cleaning process of the cited patent application can be improved by passivating the remote plasma source and other walls facing the plasma with water vapor that has not been excited into a plasma, preferably, prior to ignition of the plasma containing hydrogen but no water ([0018], last sentence, see also [0036]).

. 

Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
In regarding to 35 USC 102 rejection of claims 1-11 and 20-26 by Firouzdor ‘982, Applicants argue that 
A) Firouzdor ‘982 does not teach a first gas inlet and a second gas inlet of claim 1, because the gas injectors 122-124 are exclusively downstream of the remote plasma source 150, see the bottom of page 7 to the middle of page 8, and summarily asserts that other references does not teach these features either, see the bottom of page 8 to top of page 11.
	This argument is found not persuasive.
	The remote plasma intrinsically requires a gas inlet upstream to generate plasma radicals inside the remote plasma source 150. ‘982 teaches “the processing chamber 100 utilizes a remote plasma unit to deliver fluorine radicals (F*) into the processing chamber 100 for chamber cleaning”, ([0018]).
	‘982 further teaches that “Examples of cleaning gases that may be used to clean deposited materials from the surfaces of chamber components include halogen-containing gases, such as C2F6, SF6, … NF3, CF4, CHF3, CH2F3, F, NF3, … and SiF4, 3 and Ar are used to perform the plasma cleaning process ([0025], last three sentences). The cleaning gas from the gas panel 152, downstream of the remote plasma source 150, is not able to turn into plasma.
	The gas inlet for the remote plasma RPS 60 is shown in the drawing of Fig. 2 of ‘266 (hydrogen source 50 upstream of RPS 60 for the generation of hydrogen radicals ([0020])). 
B) ‘982 does not disclose protective layers formed on the internal walls of the remote plasma, see the bottom of page 8 to the top of page 9, and summarily asserts that other references does not teach these features either, see the bottom of page 8 to top of page 11.
	This argument is found not persuasive.
	Examples of chamber components that may include a thin film protective layer include a susceptor 134, a chamber body 105, a showerhead 110, and so on ([0020]). A person of ordinary skill in the art would have known remote plasma sources is one of the chamber components, and the plasma erosion is most severe at the plasma generation source, the remote plasma needs stronger protection than other chamber components.
	‘266 specifically teaches that the plasma pre-cleaning process of the cited patent application can be improved by passivating the remote plasma source and other walls facing the plasma with water vapor that has not been excited into a plasma, preferably, prior to ignition of the plasma containing hydrogen but no water ([0018], last sentence, see also [0036]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070264793 is cited for remote plasma including F and H radicals ([0069]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KEATH T CHEN/Primary Examiner, Art Unit 1716